DETAILED ACTION
	This is the first office action in response to U.S. Application 16/689,391. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki (JPS58171290).
Regarding claim 1, Okazaki teaches a monitor system for a robot (robot body 1) that includes a base installed on an installation surface (elevating body 2 with Fig. 1 showing the body attached to a base), and a movable part supported movably with respect to the base (Page 1 “a 2 arm which is supported by the elevating body 2 and which rotates horizontally and reciprocally, and a 1 arm 4 which is supported by the distal end portion of the 1 arm”), the monitor system comprising: 
a sensor that monitors presence or absence of an object around the robot (radar type ultrasonic sensor 5 with the first four paragraphs of page 2 discussing the sensor being used to determine the presence of a person), and 
a monitored region control part that controls a monitored region of the sensor based on a motion command signal for the robot (Paragraphs 1 and 5 of page 2 discuss the control system which controls operation area 6), 
wherein 
the sensor has the monitored region on each of both sides across a vertical plane that includes a central axis line of the movable part (Fig. 1 shows the monitored region being on both sides across the vertical plane including the central axis line of the arm), and
the monitored region control part makes the monitored region at a rear in a moving direction of the movable part smaller than the monitored region at a front in the moving direction of the movable part (Paragraph 5 of page 2 discusses the control of operation area 6 with Fig. 1 showing the monitored region at a rear moving direction being smaller than a monitored region at a front moving direction).

Regarding claim 2, Okazaki teaches wherein the sensor is mounted on the movable part (Page 1 “a radar type ultrasonic sensor 5 of a radar type is mounted on .

Regarding claim 3, Okazaki teaches wherein the sensor includes a first sensor having the monitored region in one direction with respect to the vertical plane, and a second sensor having the monitored region in the other direction with respect to the vertical plane (Page 1 “a radar type ultrasonic sensor 5 of a radar type is mounted on both sides of the distal end of the 2 arm 4”).

Regarding claim 4, Okazaki teaches a robot system (robot body 1) comprising: 
a robot that includes a base installed on an installation surface (elevating body 2 with Fig. 1 showing the body attached to a base), and a movable part supported movably with respect to the base (Page 1 “a 2 arm which is supported by the elevating body 2 and which rotates horizontally and reciprocally, and a 1 arm 4 which is supported by the distal end portion of the 1 arm”); 
a controller that controls the robot (arithmetic unit 8); 
a sensor that monitors presence or absence of an object around the robot (radar type ultrasonic sensor 5 with the first four paragraphs of page 2 discussing the sensor being used to determine the presence of a person); and 
a monitored region control part that controls a monitored region of the sensor based on a motion command signal for the robot from the controller (Paragraphs 1 and 5 of page 2 discuss the control system which controls operation area 6), 
wherein 
the sensor has the monitored region on each of both sides across a vertical plane that includes a central axis line of the movable part (Fig. 1 shows the monitored region being on both sides across the vertical plane including the central axis line of the arm), 
the monitored region control part controls the monitored region at a rear in a moving direction of the movable part to be smaller than the monitored region at a front in the moving direction of the movable part (Paragraph 5 of page 2 discusses the control of operation area 6 with Fig. 1 showing the monitored region at a rear moving direction being smaller than a monitored region at a front moving direction), and 
the controller stops or decelerates the robot, or controls a motion of the robot so as to avoid contact with the object, based on a detection signal for the object from the sensor (Page 3 “it is possible to reliably prevent a collision accident between an arm and a person and an object entering the operation area by detecting a person or an object in the operation area and stopping the robot”).

Regarding claim 5, Okazaki teaches wherein the sensor is mounted on the movable part (Page 1 “a radar type ultrasonic sensor 5 of a radar type is mounted on both sides of the distal end of the 2 arm 4” with the arm shown above to be rotably movable).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Araki (WO 2018131237).
Regarding claim 6, Okazaki teaches a robot arm with different arm links with sensors attached to the arm as described above. Okazaki does not explicitly teach wherein the movable part includes an arm that supports a wrist unit at a tip rotatably about a longitudinal axis.
Araki teaches wherein the movable part includes an arm that supports a wrist unit at a tip rotatably about a longitudinal axis (Fig. 1 shows links 1e and 1f connected with a joint which are being interpreted as a wrist unit as the links before the end effector), and 
the sensor is fixed to the arm ([0014] “A plurality of proximity sensors 2 are installed on the surface (including the surface of the joint portion) of a part or all of the links 1a-1f constituting the robot arm 1”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of Okazaki and modify it with the robot arm of Araki as utilizing sensors in multiple directions along robot arms 

Regarding claim 7, Okazaki teaches a robot arm with different arm links with sensors attached to the arm as described above. Okazaki does not explicitly teach wherein the movable part includes an arm that supports a wrist unit at a tip rotatably about a longitudinal axis, 
the wrist unit includes a first wrist element supported rotatably about the longitudinal axis with respect to the arm, 
the sensor includes a plurality of sensors, 
the plurality of sensors are fixed to the first wrist element at intervals in a circumferential direction about the longitudinal axis, and 
the monitored region control part switches among the sensors in accordance with an angle of rotation of the first wrist element about the longitudinal axis.
Araki teaches wherein the movable part includes an arm that supports a wrist unit at a tip rotatably about a longitudinal axis (Fig. 1 shows links 1e and 1f connected with a joint which are being interpreted as a wrist unit as the links before the end effector), 
the wrist unit includes a first wrist element supported rotatably about the longitudinal axis with respect to the arm (Fig. 1 shows link 1e connected to the 1d which connects it to the rest of the arm links (1a-1c) of the robot arm), 
the sensor includes a plurality of sensors (Fig. 2 shows sensors 21a-21f), 
the plurality of sensors are fixed to the first wrist element at intervals in a circumferential direction about the longitudinal axis (Fig. 2 shows sensors 21a-21d installed on a link separated equally with one in each direction about the longitudinal axis), and 
the monitored region control part switches among the sensors in accordance with an angle of rotation of the first wrist element about the longitudinal axis ([0045]-[0046] discuss the arm control unit analyzing the position and speed of the robot arm and selecting an optimum proximity sensor from a plurality of proximity sensors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of Okazaki and modify it with the robot arm of Araki as utilizing sensors in multiple directions along robot arms will allow for the robot to detect objects in a wider area more reliably making the overall system safer for operators.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Araki and further in view of Shikina (US 20160236347).
Regarding claim 8, modified Okazaki teaches changing the size of a monitoring area as described above. It does not explicitly teach wherein the monitored region includes a stop area close to the movable part, and a deceleration area disposed at a position more distant than the stop area from the movable area, 
the controller decelerates the robot in response to the sensor detecting the object in the deceleration area, and 
the controller stops the robot in response to the sensor detecting the object in the stop area.
Shikina teaches wherein the monitored region includes a stop area close to the movable part (Fig. 2C shows and [0044] describes stopping region A1a being closest to the robot), and a deceleration area disposed at a position more distant than the stop area from the movable area ([0044] describes deceleration region A1b which can be seen in Fig. 2C as being more distant than the stopping area A1a), 
the controller decelerates the robot in response to the sensor detecting the object in the deceleration area ([0045] “The deceleration region A1b is a region where the speed control is control of decelerating the self-movable carriage 1 when the obstacle OB is in the deceleration region A1b”), and 
the controller stops the robot in response to the sensor detecting the object in the stop area ([0045] “The stopping region A1a is a region where the speed control is control of stopping the self-movable carriage 1 when the obstacle OB is in the stopping region A1a”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the monitoring system of modified Okazaki and further modify it with the stopping and deceleration regions of Shikina as Shikina teaches that this contributes to the shortening of the tact time and while ensuring safety in accordance with the surrounding environment [0048]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoon (US 20190250304) teaches object detection with circumferential sensors, Kawada (JP 2017205819) and Chevallereau (US 20190030716) teach the use of a monitoring region that is larger in the forward direction and Sakai (US 20090030549) teaches the use of a monitoring area that expands in the direction of movement
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.J./           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666